PER CURIAM.
We affirm the award of support for the child in this paternity action. While we have concern for the very high figure of $1,200 per month, we shall not substitute our judgment for that of the trial judge. Hopefully, the award will not penalize those to whom the father already has court ordered obligations. No award should do so.
We reverse the award of medical care and remand with direction to limit same to the statutorily permitted items upon substantial competent evidence.
ANSTEAD, GLICKSTEIN, JJ., and WARNER, MARTHA C., Associate Judge, concur.